Case 19-14373-L|\/|| Doc 15 Filed 04/17/19 Page 1 of 2

UN|TED STATES BANKRUPTCY COURT, SOUTHERN DlSTRlCT OF FLORIDA

www.f`|sb.uscourts.gov
CHAPTER 13 PLAN (lndividua| Adjustment of Debts)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|Z] Original P|an

l:l Amended Plan (lndicate lst, 2nd, etc. Amended, if applicable)
l:l Modified Plan (Indicate lst, an, etc. Modified, if applicable)
DEBTOR: Kahlena Marie mavis JOlNT DEBTOR; CAsE No_; 19-14373
SS#: xxx-xx-1713 SS#:

l. NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. A|| plans, amended
plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
pursuant to Local Rules 2002-1(C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments
within 30 days of filing the chapter 13 petition or within 30 days of entry of` the order converting the case to
chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
claim may be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vlll. Debtor(s) must
check one box on each line listed below in this section to state whether the plan includes any of the
following:

The valuation of a secured claim, set out in Section lll, which may result in a |] lnc|uded [ENot included
artial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security |] lnc|uded [E Not included
interest, set out in Section lII
Nonstandard provisions, set out in Section VIlI [:] lncluded M Not included
ll. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
trustee's fees of lO%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full
lO%, any unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
l. $_SM for months l_ to Y.
B. DEBTOR(S)' ATTORNEY'S FEE: [2`] NONE I:| PRO BONO
lll. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: NONE

[Retain Liens pursuant to ll U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL: IE NONE

C. LIEN AVOlDANCE lz} NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not

receive a distribution fi‘orn the Chapter 13 Trustee.
[2] NONE
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution from the Chapter 13 Trustee.
IZ] NONE
LF-3l Pagc l of2

Sofrware Copyright (c) 1996-2019 Bcst Case, LLC - www.bestcasc.com Best Casc Bankmp\cy

 

Case 19-14373-L|\/|| Doc 15 Filed 04/17/19 Page 2 of 2

Debtor(s): Kah|ena Marie Davis Case number: 19-14373

lV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in l l U.S.C. §507 and l l U.S.C. §1322(a)(4)]
A. ADMINISTRAT|VE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: 12 NONE

B. lNTERNAL REVENUE SERVICE: MNONE

 

C. DOMESTIC SUPPORT OBLlGATlON(S): [2] NONE [:l CURRENT AND PAID OUTS|DE

D. OTHER: [ZINONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDlTORS

A. Pay $52.98 / month (months l to §§
Pro rata dividend will be calculated by the Trustee upon review of` filed claims alter bar date.

B. IE If`checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED:
Pay Creditor , 22nd Avenue Apartments LLC (Landlord), the following:
$443.00 /month (months l to §§ ) for Regular Payment (current monthly rent)
$46.64 / month (months l to Y) for Arrears Payment (arrears as of 4/3/19 petition filing date)
Vl. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
relief in this section shall not receive a distribution fi‘om the Chapter 13 Trustee.
[Y} NONE
Vll. lNCOME TAX RETURNS AND REFUNDS:
IE The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f`) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]
Vlll. NON-STANDARD PLAN PROVISlONS: IE NONE
PROPERTY OF THE ESTATE WILL VEST lN THE DEBTOR(S) UPON PLAN CONF|RMAT|ON.

l declare that the foregoing chapter 13 plan is true and correct under penalty of` perjury.

 

 

/sl Kah|ena Marie Davis Debtor 04/16/2019 Joint Debtor

Kahlena Marie Davis Date Date
Debtor

Attorney with permission to sign Date

on Debtor‘s behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Loca| Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph V|ll.

LF-31 (rev. 10/3/|7) Page 2 of2

Sot`tware Copyright (c) 1996-2019 Best Case, LLC - www.bestcasc.com Best Case Bankruptcy

